246 F.2d 708
Wilbur D. PECK, Appellant,v.UNITED STATES of America, Appellee.
No. 13465.
United States Court of Appeals District of Columbia Circuit.
Argued June 3, 1957.
Decided June 13, 1957.

Appeal from the United States District Court for the District of Columbia; John W. Holland, Judge.
Mr. Robert E. Lee Goff, Washington, D. C., with whom Mr. Denver Graham, Washington, D. C., was on the brief, for appellant.
Mr. E. Tillman Stirling, Asst. U. S. Atty., for appellee. Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll and Harold H. Greene, Asst. U. S. Attys., and Edward O. Fennell, Asst. U. S. Atty. at the time brief was filed, were on the brief for appellee.
Before EDGERTON, Chief Judge, and WILRUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from a judgment for the United States in a suit for personal injuries under the Tort Claims Act. 28 U.S.C. § 1346(b), 63 Stat. 62. We find no error.


2
Affirmed.